EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe on 3/3/2022. 

The application has been amended as follows: 
The following claims have been amended:

1. (Currently Amended) A component production method comprising: 
a step of supporting a , arranged spaced apart from each other along the first member, each of the plurality of support parts comprising a base having a horizontal plate portion and a perpendicular plate portion, a first clamp movable in a horizontal direction , a second clamp having a contact portion movable in an up-down direction, a slider, and a control;
a step of detecting, by a sensor, information about a shape of the first member supported by the plurality of support parts; 
a step of moving using a drive control, based on the information about the shape of the first member detected by the sensor and shape data of the first member prerecorded in a memory, the drive control drives each of the sliders to move the plurality of support parts  to support positions where the first member is supported so that the first member supported by the plurality of support parts matches the shape data of the first member; 
 sensor matches the shape data of the first member; and
a step of performing machining with respect to the fixed first member.

2. (Currently Amended) The component production method according to claim 1, further comprising, before the step of supporting the first member by the plurality of support parts, a step of changing mount positions of the plurality of support parts

3. (Currently Amended) The component production method according to claim 1, further comprising:
a step of guiding first and second side surfaces of the first member or upper and lower surfaces of the first member along a circumferential direction of the first member by the first and second clamps of each of the plurality of support parts
a step of fixing the first member by sandwiching both the first and second side surfaces of the first member or the upper and lower surfaces of the first member by the first and second clamps of each of the plurality of support parts.

4. (Currently Amended) A component production system comprising: 
a plurality of support parts arranged spaced apart from each other along a , each of the plurality of support parts comprising a base having a horizontal plate portion and a perpendicular plate portion, a first clamp movable in a horizontal direction, a second clamp having a contact portion movable in an up-down direction, a slider, and a control;
a sensor for detecting information about a shape of the first member supported by the plurality of support parts; 
a memory in which shape data of the first member is prerecorded; 
 moving, based on the information about the shape of the first member detected by the sensor and the shape data of the first member prerecorded in the memory, the drive control drives each of the sliders to move the plurality of support parts to  plurality of support parts matches the shape data of the first member; and 
a machining robot for performing machining with respect to the first member, 
wherein 
the drive control  moving of the plurality of support parts in a state in which the information about the first member detected by the sensor matches the shape data of the first member, and the plurality of support parts fixes the first member.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1 and 4, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a component production method including the steps of supporting a first member by a plurality of support parts arranged spaced apart from each other along the first member, each of the plurality of support parts comprising a base having a horizontal plate portion and a perpendicular plate portion, a first clamp movable in a horizontal direction, a second clamp having a contact portion movable in an up-down direction, a slider, and a control; a step of detecting by a sensor information about a shape of the first member; a step of moving using a drive control to drive the sliders to move the plurality of support parts to support positions where the first member supported by the plurality of support parts 
Additional art considered includes Kasahara et al. (US 2019/0143399), which discloses supporting a first member (70) by a plurality of support parts and a step of comparing shape data of the first member detected to prerecorded shape data stored in a memory (paragraph 0050 and 0065).  However, Kasahara et al. fails to disclose the component production method having the plurality of support parts each comprising a base having a horizontal plate portion and a perpendicular plate portion, a first clamp movable in a horizontal direction, a second clamp having a contact portion movable in an up-down direction, a slider, and a control; a step of moving, based on information about the shape of the first member detected by a sensor, using a drive control to drive each slider to move 

Additional pertinent art considered includes Tombe et al. (US 2018/0104777) which teaches a method including supporting a first member (10) by a plurality of support parts (4) and a step of moving the plurality of support members based on an original shape of the first member stored in a memory (paragraph 0114 and 0125-0126). However, Tombe et al. fails to recite the method as claimed having a  plurality of support parts each comprising a base having a horizontal plate portion and a perpendicular plate portion, a first clamp movable in a horizontal direction, a second clamp having a contact portion movable in an up-down direction, a slider, and a control, in combination with all other claimed limitations. Also, Tombe et al. is commonly owned by Mitsubishi Heavy Industries LTD and does not qualify as prior art.  

Claims 2-3 are allowable as a result of being dependent on an allowed claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/NIRVANA DEONAUTH/Examiner, Art Unit 3726